Gilbert, J.
The Civil Code (1910), § 468, provides what things are necessary and essential for the change of county lines, where a citizen or any number of citizens shall desire to have the boundary line of the county of his or their residence changed. Becognizing that a change of county line is of vital interest to citizens whose property may be affected, and to the taxpayers of the respective counties to be affected, the General Assembly provided for ample notice as a prerequisite to any action on such a change by the county authorities. The statute constituted at most a limited or qualified delegation of legislative authority. It was necessarily a limited or qualified delegation, because the constitution of the State explicitly provides that “the legislative power of *373tlie State shall be vested in a General Assembly, which shall consist of a Senate and a House of Representatives.” 'Civil Code (1910), § 6410. The general power to change the county line must be obtained from the General Assembly; but the General Assembly may act through other agencies, such as grand juries, county commissioners, local boards, and the like, who are to be guided by such general provisions, “to fill up the details.” This rule has been fully recognized and discussed heretofore by this court. Georgia R. v. Smith, 70 Ga. 694; Southern Ry. Co. v. Melton, 133 Ga. 277 (65 S. E. 665); Richter v. Chatham County, 146 Ga. 218 (2), 220 (91 S. E. 35). Where legislative authority is exercised through an 'agency deriving its power wholly from the General Assembly under definite and explicit rules and regulations, compliance with which is prerequisite and essential to the exercise of such delegated authority, no action whatever is valid and binding unless there is compliance with all of the conditions prescribed. When this case was before us on a former occasion it was said: “Where the provisions of the act [Acts 1880-81, p. 52, Civil Code (1910), §§ 468-471] have been fully complied with, the quantity of land that may be transferred from one county to another by a change of county line is limited only by the restrictions contained in the act; that is, by the discretion of those officials named in the act, and by the constitutional prohibitions against the removal of a county-site, or the dissolution of a county, except in the manner prescribed in article 11, section 1, paragraphs 4 and 5, of the constitution (Civil Code 1910, §§ 6597, 6598).” Aultman v. Hodge, 147 Ga. 626 (95 S. E. 297). The discretion which vests in the officials named in the act is limited to their right to decide for or against the change of boundary line after all conditions precedent have been fulfilled. A contrary construction of the act, giving to the local officials full powers such as pertain to the General Assembly, would result in an obvious conflict with the section of the constitution above mentioned, and found in the Civil Code, § 6410.. It is our duty to give it a construction consistent with the constitution, if the language will so permit, (Strickland v. State, 137 Ga. 1, 11, 72 S. E. 260, 36 L. R. A. (N. S.) 115, Ann. Cas. 1913B, 323; 6 R. C. L. 78), and to impute to the General Assembly an intention to delegate only such power as the constitution of the State permits, and not otherwise. The *374General Assembly of Georgia, in the matter of legislation, is unlimited, except by the constitution. When, therefore, it has passed an act and the same has been approved by the Governor, the courts will and do conclusively assume that there has been a compliance with all necessary prerequisites, such as publication of notice of intention to introduce local bills. Glarlc v. Eve, 134 Ga. 788 (3), 789 (68 S. E. 598), and authorities cited. This rule is based upon the same principle as that which applies to judgments of courts exercising general jurisdiction. The rule does not apply to boards, judicial bodies, or other agencies exercising limited or qualified legislative authority, where definite and specific requirements are made prerequisite to the exercise of such delegated authority! This principle has been established by repeated rulings of this court. Roberts v. Murphy, 144 Ga. 177 (86 S. E. 545); Dooly v. Fairmount, 146 Ga. 689 (92 S. E. 209); Hall v. Macon, 147 Ga. 704 (95 S. E. 248); Ray v. Swain, 148 Ga. 203 (96 S. E. 209). Had the'act placed the duty of giving notice upon public officers, a presumption that they had performed their duties in the matter would have arisen. This presumption would have been prima facie, but not conclusive, and evidence would have been admissible to show that notice had not been given as required by the statute. Ray v. Swain, supra. The act, however, does not place this duty upon any public officer. On the contrary it provides that “the person or persons applying for such' change shall also give notice” in the manner therein provided. Civil Code, § 468. As authority for the proposition that the courts cannot go back of the action of the grand jury for the purpose of ascertaining whether or not the statutory requirements have been complied with, these cases are cited: Hillsman v. Harris, 84 Ga. 432 (11 S. E. 400); Gas-Light Co. v. West, 78 Ga. 318. The former was a proceeding instituted before the ordinary for the purpose of changing militia-district lines, and a counter-petition asking that the change be refused. The ordinary granted the application for the change, and error was assigned by certiorari. This court held: “It would seem that the action of the ordinary in changing district lines is final and not subject to review by writ of certiorari ■or otherwise.” This ease was referred to in a later ease, where this ruling was reaffirmed; but it was also said: “While we are not in the least degree disposed to call in question the correctness *375of this proposition, we are at the same time quite sure that it is within the power .of the superior court, or of this court, to declare such proceedings and the final action taken therein absolutely void, whenever it becomes apparent that there was no law authorizing the same, or is manifest that no attempt was made to conduct them in conformity with valid existing regulations governing such proceedings, or that the action taken was in utter disregard thereof.” Howell v. Kinney, 99 Ga. 544, 547 (27 S. E. 204). This was a full-bench unanimous decision. The latter case was where a petition was filed in the superior court for the charter of a private corporation; and third parties filed objections to the grant of such incorporation, upon the ground that the petition for charter did not state the amount of capital to be employed by the incorporators, and the petition had not been published as required by law. This court held that there was “no provision for a review by this court, by writ of certiorari or otherwise, of the action of the superior court in granting corporate powers to private companies.” This ease was cited in a later'case where the principle was reaffirmed; but it was also said: “It is quite clear that the provisions of our law on this subject have not been framed to enable a stranger to the proceeding to make himself a party thereto, either as objector or otherwise, in order to resist the same; but it has never been held, to our knowledge, that any person whose name would be affected by the granting of a charter to one who fraudulently undertakes to appropriate such name could not assert his right in equity in a direct proceeding for that purpose, and make the same effective by injunction. On the contrary it has been distinctly held by this court that such right may be thus asserted.” Creswill v. Knights of Pythias, 133 Ga. 837 (2), 847 (67 S. E. 188, 134 Am. St. R. 231, 18 Ann. Cas. 453). Obviously an unauthorized appropriation of another’s name or an invasion of "any other right would be a legal fraud, and would fall within the rule authorizing interference by a court of equity. It appears plain, therefore, that neither of the eases cited for the contrary view affords any authority for a ruling that a court of equity cannot go behind the action of the grand jury when it is alleged, and proof is offered to show, that there has been no sufficient compliance with the statutory requirements. They only decide that there can be no review by certiorari or other similar proceeding.
*376The petition in this ease complains that there was an effort to transfer some 40,000 acres of land from Houston to Macon County without complying with the mode prescribed by the statute for making such a transfer. The issue is an important one. If this proceeding is held to be valid, other cases may arise involving still greater territory; for the power delegated to the grand jury and county commissioners in regard to the quantity of land within the county is almost unlimited. The fact that the statute makes no provision for the hearing of objectors before these bodies, and that no review of their judgment can be had, would seem at least to suggest a very powerful reason why a court of equity is authorized to afford protection against the disregard of the statutory requirements, and that citizens interested.in the matter should not be left absolutely without any remedy for the adjudication of such ah issue. This proceeding is an appeal to such equitable jurisdiction.
My conclusion is that the petition is not subject to general de•murrer, and that the trial judge did not err in so holding. In this ruling Presiding Justice Beck, and Justices Hill and George concur.
2. There was no error in the rulings of the trial court on the special demurrers. As to this ruling all the Justices concur.
3. Justices Hill and Gilbert. A judgment on nonsuit was rendered in the ease; and the briefs of counsel on both sides clearly indicate that the issue between them before the trial court was whether or not evidence was admissible at all going to show non-compliance with the statute after the grand jury had acted. The court ruled that it was not. Under such a ruling no amount of evidence of that character could have prevented a nonsuit. It is now suggested, however, that even if all of the evidence which was rejected by the court had been admitted, the court would nevertheless have been authorized to nonsuit the case. With great respect for the opinion of our learned associates who take the opposite view,- we cannot accept this view. In our opinion there was ample evidence requiring the submission of the issue of fact to the jury.